Case 1:18-cv-02002-SAG Document 14 Filed 08/19/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DIVISION
Alexandra Deitemyer, §
Plaintiff, :
v. Case No. ELH18-CV-2002
Steven Ryback, et al., :
Defendants. §

TRANSWORLD SYSTEMS INC.’S ANSWER
& AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

Defendant, Transworld Systems Inc. (“TSI”), through undersigned counsel and
under the Federal Rules of Civil Procedure, responds to the complaint filed by plaintiff,
Alexandra Deitemyer, and states:

JURISDICTION AND VENUE

1. TSI admits that plaintiff purports to bring this action for alleged violations of
the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seg., but denies any
and all liability, violations and/or damages to the extent alleged in 4 1.

2. TSI does not contest jurisdiction but otherwise denies the allegations in | 2
and leaves all matters of jurisdiction to the Court.

3. TSI does not contest venue but otherwise denies the allegations in § 3 and
leaves all matters of venue to the Court.

THE PARTIES
4, TSI denies the allegations in § 4 as to plaintiff's address for lack of

knowledge or information sufficient to form a belief therein. The remaining allegations in

1
Case 1:18-cv-02002-SAG Document 14 Filed 08/19/19 Page 2 of 7

{4 constitute a legal conclusion to which no response is required. In the event a response is
required, TSI denies the remaining allegations in § 4.

5. TSI denies the allegations in § 5 for lack of knowledge or information
sufficient to form a belief therein.

6. TSI denies the allegations in § 6 for lack of knowledge or information
sufficient to form a belief therein.

7. TSI denies the allegations in § 7 for lack of knowledge or information
sufficient to form a belief therein.

8. TSI admits the allegations in 8.

9. TSI denies the allegations in § 9 for lack of knowledge or information
sufficient to form a belief therein.

FACTUAL CLAIMS

10. In response to { 10, TSI reasserts the foregoing responses as if fully stated
herein.

11. TSI admits that on or about August 10, 2005, plaintiff executed as a student
borrower a non-negotiable credit agreement, which speaks for itself, and on or about August
24, 2005, the student loan was fully funded and disbursed. Except as specifically admitted,
TSI denies the allegations in § 11.

12. The allegations in {12 constitute legal conclusions or statements of law to
which no response is required. In the event a response is required, TSI denies the
allegations in § 12.

13. TSI admits upon information and belief that NCSLT 2005-3 acquired the

2
Case 1:18-cv-02002-SAG Document 14 Filed 08/19/19 Page 3 of 7

subject loan pursuant to a pre-arranged securitization agreement. Except as specifically
admitted, TSI denies the allegations in {| 13.

14. TSI denies the allegations in { 14.

15. TSI denies the allegations in § 15.

16. TSI admits upon information and belief that NCSLT 2005-3 acquired the
subject loan through an intermediary entity pursuant to a pre-arranged securitization
agreement. Except as specifically admitted, TSI denies the allegations in § 16.

17. TSI admits that it is the post-default servicer of the subject loan. Except as
specifically admitted, TSI denies the allegations in § 17.

18. TSI denies the allegations in ¥ 18.

19. TSI admits that it did not offer or extend credit to plaintiff. Except as
specifically admitted, TSI denies the allegations in J 19.

20. TSI denies the allegations in § 20.

21. TSI denies the allegations in § 21.

22. TSI denies the allegations in § 22.

23. TSI denies the allegations in 23.

24. TSI denies the allegations in § 24.

25. TSI denies the allegations in { 25.

26. TSI denies the allegations in § 26.

27. The allegations in 27 constitute statements of law to which no response is
required. In the event a response is required, TSI denies the allegations in 27.

28. The allegations in 28 constitute statements of law to which no response is

3
Case 1:18-cv-02002-SAG Document 14 Filed 08/19/19 Page 4 of 7

required. In the event a response is required, TSI denies the allegations in ] 28.

29. The allegations in §29 constitute conclusions and statements of law to which
no response is required. In the event a response is required, TSI denies the allegations in |
29.

30. The allegations in {30 constitute statements of law to which no response is
required. In the event a response is required, TSI denies the allegations in 30.

31. TSI denies the allegations in § 31.

32. TSI denies the allegations in § 32.

33. TSI admits the parties named as defendants in the Complaint are separate
persons or entities. Except as specifically admitted, TSI denies the allegations in § 33.

34. TSI denies the allegations in § 34.

35. | TSI admits upon information and belief that NCSLT 2005-3, by and through
its attorney’s filed a collection action against plaintiff. Except as specifically admitted, TSI
denies the allegations in § 35.

36. TSI denies the allegations in J 36.

37. TSI denies the allegations in § 37 for lack of knowledge or information
sufficient to form a belief therein.

38. TSI denies the allegations in § 38 for lack of knowledge or information
sufficient to form a belief therein.

39. TSI denies the allegations in 39 for lack of knowledge or information
sufficient to form a belief therein.

40. TSI denies the allegations in § 40 for lack of knowledge or information

4
Case 1:18-cv-02002-SAG Document 14 Filed 08/19/19 Page 5 of 7

sufficient to form a belief therein.

41. TSI denies the allegations in § 41 for lack of knowledge or information
sufficient to form a belief therein.

42. TSI denies the allegations in § 42 for lack of knowledge or information
sufficient to form a belief therein.

43. TSI denies the allegations in { 43.

44. TSI denies the allegations in | 44 for lack of knowledge or information
sufficient to form a belief therein.

45. TSI denies the allegations in ¢ 45 for lack of knowledge or information
sufficient to form a belief therein.

46. The allegations in §46 constitute conclusions or statements of law to which no
response is required. In the event a response is required, TSI denies the allegations in § 46.

47. TSI denies the allegations in J 47.

48. TSI denies the allegations in { 48.

49. TSI denies the allegations in § 49.

50. The allegations in 46 constitute conclusions or statements of law to which no
response is required. In the event a response is required, TSI denies the allegations in J 50.

51. TSI denies the allegations in J 51.

CLAIM FOR DAMAGES

52. TSI denies that plaintiff is entitled to the relief sought in | 52 or to any relief

whatsoever.

53. TSI denies the allegations in 4 53.

5
Case 1:18-cv-02002-SAG Document 14 Filed 08/19/19 Page 6 of 7

54. TSI denies the allegations in { 54.

55. TSI denies the allegations in { 55 for lack of knowledge or information
sufficient to form a belief therein.

AFFIRMATIVE DEFENSES

1. To the extent that any violations are established, any such violations were not
intentional and resulted from bona fide error notwithstanding the maintenance of procedures
reasonably adopted and specifically intended to avoid any such error.

2. TSI denies all liability; however, regardless of liability, plaintiff has suffered
no actual damages as a result of TSI’s purported violations.

3. One or more claims asserted by plaintiff are barred by the statute of
limitations, laches, estoppel, waiver, unclean hands and/or equity.

4, Assuming that plaintiff suffered any damages, which TSI denies, she has
failed to mitigate his damages or take other reasonable steps to avoid or reduce her
damages.

5. Assuming plaintiff has suffered any harm, which TSI denies, any harm
suffered by plaintiff was legally and proximately caused by persons or entities other than
TSI and were beyond the control or supervision of TSI or for whom TSI was and is not
responsible or liable.

6. Plaintiff has failed to state a claim against TSI upon which relief may be
granted.

WHEREFORE, defendant, Transworld Systems Inc., requests the Court dismiss this

action with prejudice and grant it any other relief that the Court deems appropriate.

6
Case 1:18-cv-02002-SAG Document 14 Filed 08/19/19 Page 7 of 7

Dated: August 19, 2019 Respectfully Submitted,

/s/ Padraic K. Keane

Padraic K. Keane #17179
Jordan Coyne LLP

10509 Judicial Drive, Suite 200
Fairfax, VA 22030

Telephone: (703) 246-0900
Facsimile: (703) 591-3673
Email: p.keane@jocs-law.com

Counsel for Defendant,
Transworld Systems Inc.

CERTIFICATE OF SERVICE
I hereby certify that August 19, 2019, a copy of the foregoing was filed
electronically in the Court’s ECF system and served on plaintiff by first class U.S. Mail

to the address listed below.

Alexandra Deitemyer

2018 Tuscarora Valley Court

Frederick, MD 21702

Plaintiff, Pro Se
/s/ Padraic K. Keane
Padraic K. Keane
